                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

DUKHAN MUMIN,

                   Petitioner,                           8:19CV272

      vs.
                                                      MEMORANDUM
BRAD HANSEN,                                           AND ORDER

                   Respondent.


      This matter is before me on Petitioner’s motion requesting that a writ of
habeas corpus issue. (Filing No. 23.) I dismissed Petitioner’s habeas petition
because it was a successive petition filed without authorization from the Eighth
Circuit Court of Appeals and entered judgment on March 16, 2020. (Filing Nos. 21
& 22.)

      IT IS THEREFORE ORDERED that: Petitioner’s motion (filing no. 23) is
denied.

      Dated this 24th day of March, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge
